Abatement Order filed March 21, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00167-CV
                                 ____________

                       VONDA BARNHART, Appellant

                                       V.

             SYLVIA MORALES AND LUIS PEREZ, Appellees


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-17655

                           ABATEMENT ORDER

      This is an appeal of a judgment in favor of Sylvia Morales and Luis Perez.
Notice was filed on March 18, 2013 that Santa Fe Auto Insurance Company, which
insures appellant, has been placed into receivership by the State of Texas. On
February 28, 2013, the State of Texas asked the Commissioner of Insurance for the
State of Texas to place Santa Fe Auto Insurance Company into rehabilitation
pursuant to chapter 443 of the Texas Insurance Code. The State also requested a
permanent injunction and automatic stay of litigation pursuant to section 443.008
of the Texas Insurance Code.

       On March 8, 2013, the 419th District Court of Travis County, Texas entered
a rehabilitation order in State of Texas v. Santa Fe Auto Insurance Company,
Cause No. D-1-GV-13-000204. The court appointed the Texas Commissioner of
Insurance as the rehabilitator for Santa Fe Auto Insurance Company.              The
rehabilitation order also issued automatic stays with respect to actions against
insureds of Santa Fe Auto Insurance Company as specified in section 443.008(d)
of the Texas Insurance Code. Accordingly, we stay this appeal. This appeal is
abated for ninety days from the entry of the rehabilitation order until June 6, 2013.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until June 6, 2013, or further order of
this court.



                                  PER CURIAM